DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 2, 2021, has been entered.

Acknowledgments
In the reply, filed on April 8, 2021, Applicant amended claim 1.
Applicant cancelled claim 3 and 10-12.
In the final rejection of December 2, 2020, Examiner noted that the information disclosure statement filed May 11, 2018, fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Applicant submitted a new information disclosure statement on March 2, 2021. Concern is withdrawn.
Examiner objected to claim 8. Applicant amended claim 8. Objection is withdrawn.
Currently, claims 1, 2, and 4-8 are under examination.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
	In regards to claim 1, line 10, “the tissue” should be changed to “a tissue”.
	In regards to claim 2, line 4, “the dart” should be changed to “the dart.”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Crockford et al (US 3,209,695), and further in view of Kim (US 2011/0196299) and Hamada (US 2009/0187194).
	In regards to claim 1, Crockford et al teaches a dart (Figures 1-6, projectile 11) comprising 
a body (container 12), the body defining a chamber having a plunger (drug propelling member 25) and a striker pin (firing pin 29) located therein, the striker pin configured to operatively strike a primer (explosive material 30) for actuating the plunger when the dart hits an animal to operatively deliver a substance (drug) through a hypodermic needle (needle 17) extending through a front end of the body (column 4, lines 4-9)
a retainer comprising a barb body (holding portion 18) locatable on the hypodermic needle characterised in that the barb body prevents the dart from being dislodged from the animal (column 3, lines 28-30) until the dart is removed by a user while allowing the user to remove the dart when the animal is inhibited resulting in minimal damage to the tissue and skin of the animal (projectile 11 is structurally capable of being removed from the animal by a user pulling the projectile out in a reverse direction when the animal is inhibited; and due to the tapered shape of the holding portion 18, and the needle 17 and the holding portion reverse traversing a path created by the needle and the holding portion entering the animal in a forward direction, minimal damage to the tissue and skin of the animal would occur)
Crockford et al does not teach that the barb body is threaded and imparting rotational force to remove the dart. Kim teaches a hypodermic needle (Figure 11, needle 50) having a barb body that is threaded (protrusion 80). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the barb body, of the dart of Crockford et al, to be threaded, as taught by Kim, as such will relieve pain when an injection is applied to the patient and make it easy to insert the needle into a part of the body, thereby causing no irritation (paragraph [0069]). However, Kim is silent about imparting rotational force. Hamada teaches a dart (Figures 2-3 and 14-15, dart 77) having a barb body that is threaded (externally threaded surface 93) and allowing a user to remove the dart by imparting rotational force (turning to loosen the threads) (paragraph [0153]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified dart, of Crockford et al and Kim, to be removed by imparting rotational 
	In regards to claim 2, in the modified dart of Crockford et al, Kim, and Hamada, Crockford et al teaches wherein the body includes a stabilising member (stabilizing member 20) connected thereto for stabilising the dart in flight when the dart is discharged from a weapon, and an annular member (gasket 22) connected to the stabilising member at a rear end of the dart.
	In regards to claim 4, in the modified dart of Crockford et al, Kim, and Hamada, Crockford et al teaches wherein the striker pin, the primer and the plunger are disposed in an insert (container 12).  
	In regards to claim 5, in the modified dart of Crockford et al, Kim, and Hamada, Crockford et al teaches wherein the front end of the body includes a shock absorber member (front plate 13).  
	In regards to claim 6, in the modified dart of Crockford et al, Kim, and Hamada, Crockford et al teaches wherein the annular member is substantially a same circumference as the front end of the body (Figure 4).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Crockford et al, Kim, and Hamada, as applied to claim 6 above, and further in view of Chevalier (US 4,863,428).
In regards to claim 7, in the modified dart of Crockford et al, Kim, and Hamada, Crockford et al does not teach wherein a circumference of the body decreases towards the annular member. Chevalier teaches a dart (Figures 2-5) wherein a circumference of a body (sections 14 and 16) decreases (along middle of section 16) towards an annular member (rearward fin spanner 19) (Figures 2-4). It would have been obvious to a person having ordinary . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Crockford et al, Kim, and Hamada, as applied to claim 2 above, and further in view of Harris et al (US 3,093,077).
In regards to claim 8, in the modified dart of Crockford et al, Kim, and Hamada, Crockford et al teaches wherein the stabilising member is a plurality of fins (wing portion 23) arranged relative to the body; however, Crockford et al does not teach that the plurality of fins are helically arranged relative to the body to cause the dart to operatively spin along a longitudinal axis of the dart. Harris et al teaches a dart (Figures 1-4) wherein a stabilising member is a plurality of fins (fins 62) helically arranged (spiral) relative to a body (body 10) to cause the dart to operatively spin along a longitudinal axis of the dart (Figure 4). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of fins, of the modified dart of Crockford et al, Kim, and Hamada, to be helically arranged relative to the body, as taught by Harris et al, as such will allow the dart to be shot from a smooth bore gun (column 2, lines 30-34). In the combination of Crockford et al, Kim, Hamada, and Harris et al, an orientation (pointing in the forward direction) of helices of the fins (Harris et al, Figure 1) and the barb body (Crockford et al, Figure 1)(Kim, Figure 11)(Hamada, Figure 2) is the same.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, and 4-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783